Case 1:19-cv-00514-EAW Document 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

ROBERT W. JOHNSON,

Plaintiff, DECISION AND ORDER

v. 19-CV-00514 EAW

THE BUFFALO POLICE
DEPARTMENT, OFFICER POBLOCKI,
and THE STATE OF NEW YORK,

Defendants.

 

INTRODUCTION
Pro se plaintiff Robert W. Johnson (“Plaintiff”) commenced the instant action on
April 1, 2019, purportedly alleging violations of his civil rights by Defendants. (Dkt. 1).!
Plaintiff neither paid the Court’s filing fee nor submitted a motion to proceed in forma
pauperis. On May 1, 2019, the Court entered an Order requiring Plaintiff to either pay the
filing fee or to file a properly supported motion to proceed in forma pauperis. (Dkt. 4).
Plaintiff thereafter filed a motion for leave to proceed in forma pauperis (Dkt. 6) and a

motion for a hearing on his in forma pauperis motion (Dkt. 7).

 

The action was originally commenced in the United States District Court for the

Southern District of New York. On April 5, 2019, that court entered an order transferring
the matter to the instant Court. (Dkt. 1). The transfer order noted that Plaintiff had neither

sought leave to proceed in forma pauperis nor paid the required filing fee, but left the
resolution of that issue to this Court. (/d. at 3).

nie
Case 1:19-cv-00514-EAW Documents Filed 01/13/20 Page 2 of 6

The Court has reviewed Plaintiff's motion for in forma pauperis status and it is
granted. Plaintiff's motion for a hearing on his in forma pauperis motion is accordingly
denied as moot. The Court has also reviewed the Complaint as required by 28 U.S.C.
§ 1915(e)(2) and finds that it must be dismissed for failure to state a cognizable cause of
action.

BACKGROUND

The following facts are taken from Plaintiff's Complaint. (Dkt. 1). As is required
at this stage of the proceedings, the Court treats Plaintiff's allegations as true.

On January 28, 2017, Plaintiff was a passenger in a 2008 Chevrolet Trailblazer
operated by Demetrius Moore (“Moore”). (id. at 4). Moore’s vehicle was involved in a
rear-end collision caused by Maureen Fabre (“Fabre”), a resident of Buffalo who was
operating a 1999 Oldsmobile. (/d. at 4-5). Plaintiff suffered “serious injuries and pain and
suffering” as a result of the collision. (dd. at 5).

Fabre was operating her vehicle with a suspended license at the time of the collision
but was not arrested. (/d.). Further, defendant Officer Poblocki “did not write down
accurate car accident description notes.” (Jd. at 5-6).

Based on these facts, Plaintiff alleges that Defendants violated his civil rights “for
failure to arrest a suspended license driver who injured a person(s), Failed to follow proper
police conduct, Denial and negligence in properly responding immediately to a car accident

in which is a violation of Due Process Rights of Plaintiff [sic].” (/d. at 6).
Case 1:19-cv-00514-EAW Documents Filed 01/13/20 Page 3 of 6

DISCUSSION

I. Plaintiff's Motion for In Forma Pauperis Status is Granted

Plaintiff's affirmation of poverty has been reviewed in accordance with 28 U.S.C.
§ 1915(a)(1). Plaintiff has met the statutory requirements for in forma pauperis status and
permission to proceed in forma pauperis is granted. The Court now turns to its obligation
to screen Plaintiff's complaint pursuant to 28 U.S.C. § 1915.
II. Screening Order

A. Standard of Review

“Section 1915 requires the Court to conduct an initial screening of complaints filed
by civil litigants proceeding in forma pauperis, to ensure that the case goes forward only
if it meets certain requirements.” Guess y. Jahromi, No. 6:17-CV-06 121(MAT), 2017 WL
1063474, at *2 (W.D.N.Y. Mar. 21, 2017), reconsideration denied, No. 6:17-CV-
06121(MAT), 2017 WL 1489142 (W.D.N.Y. Apr. 26, 2017). In evaluating the complaint,
a court must accept as true all of the plaintiff's factual allegations and must draw all
inferences in the plaintiffs favor. See, e.g., Larkin v. Savage, 318 F.3d 138, 139 (2d Cir.
2003). Upon conducting this initial screening, a court must dismiss the case pursuant to
§ 1915(e)(2)(B) “if the [c]ourt determines that the action (i) is frivolous or malicious; (ii)
fails to state a claim upon which relief may be granted; or (iii) seeks monetary relief against
a defendant who is immune from such relief.” Eckert v. Schroeder, Joseph & Assocs., 364

F. Supp. 2d 326, 327 (W.D.N.Y. 2005).
Case 1:19-cv-00514-EAW Documents Filed 01/13/20 Page 4 of 6

B. Plaintiff has Failed to State a Cognizable Claim

Having reviewed Plaintiff’s allegations, the Court finds that he has failed to state a
cognizable cause of action and that his Complaint must be dismissed. To state a claim
under the federal civil rights statute, 42 U.S.C. § 1983, a plaintiff must allege that: “the
challenged conduct (1) was attributable to a person acting under color of state law, and (2)
deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or laws
of the United States.” Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997) (citing
Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)). “Section 1983 itself creates no
substantive rights; it provides only a procedure for redress for the deprivation of rights
established elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citing City of
Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

As set forth above, the gravamen of Plaintiff's claim is that Defendants failed to
properly investigate the car accident that occurred on J anuary 28, 2017, including by failing
to arrest Fabre and by failing to take accurate notes. “[I]t is well-settled that there is no
constitutional right to an investigation by government officials at all.” Head v. Ebert, No.
14-CV-6546, 2017 WL 3017395, at *2 (W.D.N.Y. July 11, 2017) (collecting cases and
dismissing claim that defendants failed to properly investigate an alleged assault). Plaintiff
therefore cannot maintain this action based on his allegation that defendants failed to
properly investigate the car accident that is the subject of his Complaint.

Moreover, with respect to Plaintiff's claim that Defendants failed to arrest Fabre,
the Supreme Court has held that “the benefit that a third party may receive from having

someone else arrested for a crime generally does not trigger protections under the Due

-4-.
Case 1:19-cv-00514-EAW Documents Filed 01/13/20 Page 5 of 6

Process Clause, neither in its procedural nor in its ‘substantive’ manifestations.” Town of
Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 768 (2005). In other words, neither the
alleged failure to properly investigate the car accident nor the alleged failure to arrest Fabre
can support a due process claim by Plaintiff, nor do Plaintiffs allegations plausibly suggest
that any other of his federal rights, constitutional or statutory, have been violated.
Plaintiff's claims accordingly must be dismissed.

Ordinarily the Court would allow a pro se litigant the opportunity to amend his
complaint prior to dismissal. However, in this case, the flaws in Plaintiff's pleadings
cannot be cured through more fulsome pleading. Additional facts cannot change the legal
conclusion that Defendants were under no federal obligation to respond to the motor
vehicle collision at issue in the manner Plaintiff contends they should have. As such, the
Court does not grant Plaintiff leave to amend.

CONCLUSION

For the foregoing reasons, Plaintiff's motion to proceed in forma pauperis (Dkt. 6)
is granted. Plaintiff's motion for a hearing (Dkt. 7) is denied as moot.

Plaintiff's Complaint has been screened in accordance with 28 U.S.C. § 1915(e)(2)
and the Court concludes that Plaintiff has failed to state a claim, and that additional
allegations cannot cure the defects in Plaintiff's pleading. Accordingly, Plaintiffs claims
are dismissed. The Clerk of Court is instructed to enter judgment and close the case.

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this
Decision and Order would not be taken in good faith and, therefore leave to appeal to the

Court of Appeals as a poor person is denied. Coppedge v. United States, 369 U.S. 438
-5-
Case 1:19-cv-00514-EAW Documents Filed 01/13/20 Page 6 of 6

(1962). Any request to proceed in forma pauperis on appeal should be directed to the
United States Court of Appeals for the Second Circuit in accordance with Rule 24 of the

Federal Rules of Appellate Procedure.

SO ORDERED.

   

 

. WOLFORD
ited States District Judge

 
    

Dated: January 13, 2020
Rochester, New York
